Case: 1:19-cv-00504-JG Doc #: 16 Filed: 05/22/19 1 of 2. PageID #: 434


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
                                                                 :
LILLEBABY, LLC,                                                  :
                                                                 :   Case No. 1:19-cv-504
                      Plaintiff,                                 :
                                                                 :
vs.                                                              :   OPINION & ORDER
                                                                 :   [Resolving Doc. 9]
BABYSWEDE LLC, et al.,                                           :
                                                                 :
                      Defendants.                                :
                                                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Plaintiff LILLEbaby, LLC makes and sells adaptable baby carriers.1 It claims to own

two patents for such carriers.2

          Alleging that Defendants BabySwede LLC, BabyBjorn AB, and BabyBjorn, Inc.

infringed upon these patents through competing products, LILLEbaby filed this case.3 It

also filed a complaint with the U.S. International Trade Commission (the “ITC”) about the

same conduct.4

          On April 4, 2019, the ITC began an investigation under Section 337 of the Tariff Act

of 1930 into Plaintiff’s allegations (Investigation No. 337-TA-1154).5 Among others, the

ITC named the Defendants in this case as respondents.6

          Defendants BabyBjorn AB and BabyBjorn, Inc. now move to stay the case pending

the ITC investigation’s conclusion.7


          1
            Doc. 1 ¶ 15.
          2
            U.S. Patent Nos. 8,172,116 and 8,424,732. Id. ¶¶ 19–25.
          3
            Id. ¶¶ 32–45.
          4
            Certain Child Carriers and Components Thereof; Institution of Investigation, 84 Fed. Reg. 14393–94 (April 10,
2019).
          5
              Id.
          6
              Id.
          7
              Doc. 9. Neither Plaintiff nor Defendant BabySwede LLC oppose.
Case: 1:19-cv-00504-JG Doc #: 16 Filed: 05/22/19 2 of 2. PageID #: 435
Case No. 1:19-cv-504
Gwin, J.

       Under 28 U.S.C. § 1659(a), the Court must stay a case that involves the same issues

and parties as those involved in an ITC Section 337 investigation, when a respondent to

that investigation requests a stay. Such request must be made within thirty days of either

the case being filed, or the movant being named as a respondent in the ITC investigation. 8

       Here, the parties to this case are also parties to the ITC investigation. This case and

the investigation involve alleged infringement of the same patents. And the movants filed

their motion to stay within thirty days of being named respondents in that investigation.

       Thus, the Court GRANTS Defendants BabyBjorn AB and BabyBjorn, Inc.’s motion to

stay. Accordingly, this action is STAYED pending final resolution of ITC Investigation No.

337-TA-1154.

       IT IS SO ORDERED.



Dated: May 22, 2019                                 s/     James S. Gwin
                                                    JAMES S. GWIN
                                                    UNITED STATES DISTRICT JUDGE




       8
           28 U.S.C 1659(a)(1)–(2).
                                              -2-
